                AOCase    1:18-cv-05799-ELR
                   440 (Rev.                                Document
                             06/12) Summons in a Civil Action          2-1 Filed 12/19/18 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                                             for the
                                                  Northern District
                                               __________  District of
                                                                    of Georgia
                                                                       __________

                  Charmayne Stewart                             )
                                                                )
                                                                )
                                                                )
                       Plaintiff(s)                             )
                                                                )
                           v.                                           Civil Action No. 1:18-CV-5799
                                                                )
                                                                )
        Equifax Information Services, LLC, et al.               )
                                                                )
                                                                )
                      Defendant(s)                              )

                                               SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Bank of Missouri
                                      916 N. Kingshighway
                                      Perryville, MO 63775




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jacqueline Piland
                                      6321 Marcelina Ct.
                                      Braselton, GA 30517
                                      (770) 863-8344



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                       JAMES N. HATTEN

                                                                           CLERK OF COURT


Date:          12/19/2018                                                                 s/Beverly Gutting
                                                                                    Signature of Clerk or Deputy Clerk
                AOCase    1:18-cv-05799-ELR
                   440 (Rev.                                Document
                             06/12) Summons in a Civil Action (Page 2)   2-1 Filed 12/19/18 Page 2 of 2


Civil Action No. 1:18-CV-5799

                                                PROOF OF SERVICE
                (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

        ’ I personally served the summons on the individual at (place)
                                                                             on (date)                            ; or

        ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
        on (date)                          , and mailed a copy to the individual’s last known address; or

        ’ I served the summons on (name of individual)                                                                     , who is
        designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                            ; or

        ’ I returned the summons unexecuted because                                                                             ; or

        ’ Other (specify):
                                                                                                                                       .


        My fees are $                      for travel and $                      for services, for a total of $          0.00          .


        I declare under penalty of perjury that this information is true.


Date:
                                                                                         Server’s signature



                                                                                     Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:




        Print                    Save As...                                                                        Reset
